
	

115 HR 1349 RH: To amend the Wilderness Act to ensure that the use of bicycles, wheelchairs, strollers, and game carts is not prohibited in Wilderness Areas, and for other purposes.
U.S. House of Representatives
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 805
		115th CONGRESS2d Session
		H. R. 1349
		[Report No. 115–1032]
		IN THE HOUSE OF REPRESENTATIVES
		
			March 2, 2017
			Mr. McClintock (for himself, Mr. Hunter, Mr. Westerman, and Mr. Pearce) introduced the following bill; which was referred to the Committee on Natural Resources
		
		November 16, 2018Additional sponsors: Mr. Cramer and Mr. Rohrabacher
			November 16, 2018
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on March 2, 2017
		
		
			
		
		A BILL
		To amend the Wilderness Act to ensure that the use of bicycles, wheelchairs, strollers, and game
			 carts is not prohibited in Wilderness Areas, and for other purposes.
	
	
 1.Use of certain wheeled devices not prohibited in Wilderness AreasSection 4 of the Wilderness Act (16 U.S.C. 1133) is amended by adding at the end of subsection (d) the following:
			
 (8)Allowable usesEach agency administering any area designated as wilderness may allow the use of motorized wheelchairs, non-motorized wheelchairs, non-motorized adaptive cycles, non-motorized bicycles, non-motorized strollers, non-motorized wheelbarrows, non-motorized survey wheels, non-motorized measuring wheels, or non-motorized game carts within any wilderness area. For the purposes of this paragraph, the term ‘wheelchair’ means a device designed solely for use by a mobility-impaired person for locomotion, that is suitable for use in an indoor pedestrian area..
		
	
		November 16, 2018
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
